DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
Applicant’s election without traverse of Group I, Species group 1, claims 1-9 drawn to a method in the reply filed on 03/24/2022 is acknowledged.
Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected claims, there being no allowable generic or linking claim. Claims 1-9 are currently examined on the merits.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “D0” must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The recitations “A method for controlling the safe lifting of a silicon melt crucible, comprising: obtaining an initial position height POS0 of the crucible, an initial liquid level D0 of the silicon melt in the crucible, and an initial distance MG0 between the liquid level of the silicon melt in the crucible and the deflector; obtaining a current position height POSL of the crucible and a current liquid level height DL of the silicon melt in the crucible at a current silicon ingot growth length L; determining whether the current position height of the crucible is safe or not at the current silicon ingot growth length L according to the initial position height POS0, the current position height POSL, the initial liquid level D0, and the current liquid level height DL” in claim 1, “whether the current position height of the crucible is safe or not at the current silicon ingot growth length L is determined according to the following rules: When α0POSL- α1POS0 < β0D0 – β1DL + β2MG0 + Ls, the current position height of the crucible is highly secure; When α0POSL- α1POS0 > β0D0 – β1DL + β2MG0 + Ls, the current position height of the crucible is highly unsafe; wherein α0 , α1, β0, β1, and β2 are coefficient factors, and Ls is a preset safety control height margin” in claim 2, “judging whether the position of the liquid surface of the silicon melt in the crucible is stable or not at the current silicon ingot growth length L according to the initial position height POS0, the current position height POSL, the initial liquid level height Do, and the current liquid level height DL” in claim 3, “whether the position of the liquid surface of the silicon melt in the crucible is stable or not is judged according to the following rules: when α0POSL- α1POS0 < β0D0 – β1DL + β2MG0 + Lu and α0POSL- α1POS0 > β0D0 – β1DL + β2MG0 + LL, the position of the silicon melt liquid level in the crucible is stable; when α0POSL- α1POS0 > β0D0 – β1DL + β2MG0 + Lu or α0POSL- α1POS0 < β0D0 – β1DL + β2MG0 + LL, the position of the liquid level of the silicon melt in the crucible is unstable; wherein α0 , α1, β0, β1, and β2 are coefficient factors, and Lu and LL are the control margins for setting the upper and lower limits of the liquid level, respectively” in claim 4, “obtaining the current liquid level DL of the liquid level of the silicon melt in the crucible comprises: obtaining an initial mass G0 of the silicon melt in the crucible and a current mass GL of the silicon ingot at the current silicon ingot growth length L; obtaining a volume Vr of the silicon melt currently remaining in the crucible according to the initial mass G0 of the silicon melt in the crucible and the current mass GL; calculating the current liquid level height DL of the silicon melt in the crucible according to the volume Vr of the current remaining silicon melt of the crucible and the diameter of the crucible” in claim 5,  “the obtaining the current mass GL of the silicon ingot at the current silicon ingot growth length L is obtained by a formula: GL=( ʃ AreaL dL) * ρsi; wherein AreaL is the cross-sectional area of the silicon ingot, and ρsi is the density of the silicon crystal” in claim 6, “when it is judged that the position of the crucible is outside the safe range, the crucible is locked at the current position without moving up and down” in claim 8, “when the position of the liquid surface in the crucible is judged to be unstable, an alarm is issued. 10 (Withdrawn) A method for controlling the safe lifting of a silicon melt crucible” in claim 9, amount to an abstract idea (mental processes). This judicial exception is not integrated into a practical application because the method is just related to the data gathering/judging/calculating, which involve the abstract idea (mental processes). The addition of “directly measuring the mass of the currently generated silicon ingot” is not a significant addition and amounts to adding insignificant extra-solution activity to the judicial exception, so it is not indicative of integration into a practical application. MPEP 2106.05(g). The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there is no actual manipulation or performance of active steps required and further, the obtaining/determining/judging/calculating is not required to be performed in a particular manner, and thus, the process relates to an abstract idea without significantly more. Therefore, the obtaining/determining/judging/calculating limitations are directed to steps that can be performed by the human mind, or by a human using a pen and paper.  Therefore, the claims are patent ineligible and does not meet 35 USC 101. Any amendment must be commensurate with the corresponding specification.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1 recites the limitation "the safe lifting…the silicon melt…the liquid level … the deflector". There is insufficient antecedent basis for this limitation in the claim.
The term “safe” in claim 1 is a relative term which renders the claim indefinite. The term “safe” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The terms “safe”, “highly secure” and “highly unsafe” in claim 2 are a relative term which renders the claim indefinite. The terms “safe”, “highly secure” and “highly unsafe” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and no specific values for the parameters is disclosed. Therefore, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The term “stable” in claim 3 is a relative term which renders the claim indefinite. The term “stable” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 3 recites the limitation "the position of the liquid surface". There is insufficient antecedent basis for this limitation in the claim.
The terms “stable” and “unstable” in claim 4 is a relative term which renders the claim indefinite. The terms “safe” and “unsafe” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and no specific values for the parameters is disclosed. Therefore, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 4 recites the limitation "the position of the liquid level… the control margins … the upper and lower limits". There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the silicon ingot… the diameter". There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the cross-sectional area… the density of the silicon crystal". There is insufficient antecedent basis for this limitation in the claim.
The recited in claim 7 “…the acquiring the quality GL of the currently generated silicon ingot is obtained by directly measuring the mass of the currently generated silicon ingot” constitutes an indefinite subject matter. It is not clear what “the acquiring the quality GL of the currently generated silicon ingot is obtained by directly measuring the mass of the currently generated silicon ingot” means. Therefore, the metes and bounds of claim 7 are not readily ascertainable. 
Claim 7 recites the limitation "the acquiring the quality… the currently generated silicon ingot… the mass of the currently generated silicon ingot". There is insufficient antecedent basis for this limitation in the claim.
The term “safe” in claim 8 is a relative term which renders the claim indefinite. The term “safe” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 8 recites the limitation "the position … the safe range… the current position". There is insufficient antecedent basis for this limitation in the claim.
The term “unstable” in claim 9 is a relative term which renders the claim indefinite. The term “unstable” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 9 recites the limitation "the position of the liquid surface". There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Shuji Onoue (US 6325851 B1, “Shuji”), and further in view of Yutaka et al (JP 2011084421 A, machine translation, “Yutaka”).
Regarding claim 1, Shuji (entire document) teaches a method for controlling a stable/safe lifting of a silicon melt crucible 230, comprising obtaining an initial/beginning height/distance (POS0) of the crucible (figs 1 and 3, col 2 line 54 to col 4 line 65), an initial depth MID (liquid level D0) of the silicon melt 202 in the crucible (Figs 1, 11 and 42, col 3 lines 43-44). Shuji (fig 30, col 17 lines 53-58 and col 25 lines 25-38) teaches shielding members 270/254 (deflector) are disposed around the crystal and above the liquid level of the silicon melt, apparently an initial distance MG0 between the liquid level of the silicon melt in the crucible and the deflector is within the teachings of Shuji. Shuji does not explicitly teach obtaining the initial distance MG0. However it is a known practice that a gap (distance) between the liquid level of the silicon melt in the crucible and shielding member (deflector) is measured, controlled and monitored during the crystal growth process including at a start pulling up stage (initial gap/distance), as taught by Yutaka (figs 1 and 6, 0010-0016, 0023-0029, 0033 and 0035). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Shuji per teachings of Yutaka in order to control the pulling conditions with higher accuracy for pulling up a high-quality single crystal (Yutaka abstract and 0001).
Shuji/Yutaka further teaches obtaining a current position height (POSL) of the crucible and a current liquid level height MD (DL) of the silicon melt in the crucible at a current silicon ingot growth length GL (L) (Shuji Figs 1, 3, 16, col 2 line 53 to col 3 line 65); determining the current conditions (including the current position height of the crucible) is suitable (safe) for pulling the silicon single crystal at the current silicon ingot growth length GL (L) according to the initial position height (POS0), the current position height (POSL), the initial liquid level (D0), and the current liquid level height (DL) (Shuji Figs 1-52, col 3 lines 12 to col 4 line 39, col 5 lines 29 to col 26 line 63).
Regarding claim 2, as addressed above, Shuji/Yutaka teaches determining the current conditions (including the current position height of the crucible) is suitable (safe) for pulling the silicon single crystal at the current silicon ingot growth length GL according to the initial position height, the current position height , the initial liquid level, and the current liquid level height; these crystal pulling conditions/parameters are directly affecting the crystal qualities (Shuji col 3 lines 12 to col 4 line 39, col 5 lines 29 to col 26 line 63; Yutaka abstract, 0001 and0025). Therefore, it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified and optimized the various parameters of Shuji/Yutaka to obtain various rules/expressions/formula including the instantly recited ones, in order to produce a silicon single crystal having improves qualities, by conducting routine experimentation of a result effective variables (see MPEP 2144.05 (II) (A-B)). Further, it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, In re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Taklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77, and In re Pilling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75. It is also well-known to express relation between processing rules/parameters in a formula, which represent mental steps finalized in mathematical algorithm as exemplified by Shuji/Yutaka. The court has held that formula represents mathematical algorithm, which is considered as an abstract idea. Nor can one patent "a novel and useful mathematical formula," Flook, 437 U.S. at 585, 198 USPQ at 195. See MPEP 2106.
Regarding claim 3, Shuji/Yutaka teaches determining/judging that the pulling conditions including the position of the liquid surface of the silicon melt in the crucible is suitable/stable at the current silicon ingot growth length GL (L) according to the initial position height (POS0), the current position height depth MD (POSL), the initial liquid level height /depth MID ((Do), and the current liquid level height/depth MD (DL) (Shuji Figs 1-52, col 3 lines 12 to col 4 line 39, col 5 lines 29 to col 26 line 63; Yutaka fig 6, 0025).
Regarding claim 4, Shuji/Yutaka teaches determining/ judging that the pulling conditions including the position of the liquid surface of the silicon melt in the crucible is suitable/stable at the current silicon ingot growth length according to the initial position height, the current position height depth, the initial liquid level height /depth, the current liquid level height/depth and the gap/distance between liquid level and the reflector (Shuji Figs 1-52, col 3 lines 12 to col 4 line 39, col 5 lines 29 to col 26 line 63; Yutaka fig 6, 0025; Yutaka figs 1 and 6, 0010-0016, 0023-0029, 0033 and 0035); these crystal pulling conditions/parameters are directly affecting the crystal qualities (Shuji col 3 lines 12 to col 4 line 39, col 5 lines 29 to col 26 line 63; Yutaka abstract, 0001, 0010-0016, 0023-0029, 0033 and 0035). Therefore, it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified and optimized the various parameters of Shuji/Yutaka to obtain various rules/expressions/formula including the instantly recited ones, in order to produce a silicon single crystal having improves qualities, by conducting routine experimentation of a result effective variables (see MPEP 2144.05 (II) (A-B)). Further, it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, In re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Taklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77, and In re Pilling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75. It is also well-known to express relation between processing rules/parameters in a formula, which represent mental steps finalized in mathematical algorithm as exemplified by Shuji/Yutaka. The court has held that formula represents mathematical algorithm, which is considered as an abstract idea. Nor can one patent "a novel and useful mathematical formula," Flook, 437 U.S. at 585, 198 USPQ at 195. See MPEP 2106.
Regarding claim 5, Shuji/Yutaka teaches the step of obtaining the current liquid level/depth MD (DL) of the liquid level of the silicon melt in the crucible comprises obtaining a total weight MIW of the initial melt (an initial mass) and a current weight MW of the melt (a current mass) after pulling a portion of the crystal (Shuji figs 4-42, col 5 lines 1-6; col 7 lines 34-41 and claim 4); obtaining a volume of the silicon melt currently remaining in the crucible according to the initial weight (mass) of the silicon melt in the crucible and the current mass/weight (Shuji col 7 line1 to col 8 line 65); calculating the current liquid level height of the silicon melt in the crucible according to the volume of the current remaining silicon melt of the crucible and the diameter of the crucible (Shuji abstract, col 7 line1 to col 8 line 65 and claim 20).
Regarding claim 6, Shuji/Yutaka teaches the obtaining the current weight (mass) of the silicon ingot at the current silicon growth length is obtained by a formula based on the area of the crossed-section area of the silicon ingot and density of the silicon single crystal (Shuji col 9 line 45 to col 10 line 29), similar to the instantly claimed formula. Also the court has held that formula represents mathematical algorithm, which is considered as an abstract idea. Nor can one patent "a novel and useful mathematical formula," Flook, 437 U.S. at 585, 198 USPQ at 195. See MPEP 2106.
Regarding claim 7, Shuji/Yutaka teaches that the quality of the crystal is controlled by the pulling conditions (Shuji col 5 lines 57-67) and the weight of the growing crystal can be directly obtained by weight/mass sensor (Shuji fig 8, 12-14, 16, 17, col 4 lin8 and 9es 54-61; col 7 lines 27-30), meeting the claim.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Shuji /Yutaka as applied to claims 2 and 4 above, or in the alternative, under 35 U.S.C. 103 as being unpatentable over Shuji /Yutaka in view of Hayakawa et al (US 20070277727 A1, “Hayakawa”).
Regarding claim 8, Shuji/Yutaka teaches that the crucible is controlled to be movable up and down by a setpoint signal of a motor in order to provide  (Shuji col 4 lines 9-16, col 13 lines 33-35, col 18 lines 12-17; Yutaka 0009, 0011, 0019, 0035). It would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have stopped or locked the moving of the crucible if the pulling up conditions (including the crucible being outside of suitable or safe range) are not safe or suitable in order to provide a suitable or safe conditions by controlling the conditions or parameters for pulling up the single crystal (Shuji abstract, Yutaka abstract). In the alternative, it is also a known practice that when the position of the crucible is outside the safe range, the crucible is forcedly stopped from moving (locked at the current position without moving up and down), as taught by Hayakawa (abstract, 0031, 0033, 0053, 0055, 0065, 0070, 0072, 0104 and claim 1). Therefore, it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Shuji/Yutaka per teachings of Hayakawa in order to prevent a serious accident during the crystal growth process and provide a safe operation of growing the silicon single crystal (Hayakawa abstract).
Regarding claim 9, Shuji/Yutaka teaches that the crucible is controlled to be movable up and down by a setpoint signal of a motor in order to provide  (Shuji col 4 lines 9-16, col 13 lines 33-35, col 18 lines 12-17; Yutaka 0009, 0011, 0019, 0035). It would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have stopped or locked the moving of the crucible if the pulling up conditions (including the crucible being outside of suitable or safe range) are not safe or suitable in order to provide a suitable or safe conditions by controlling the conditions or parameters for pulling up the single crystal (Shuji abstract, Yutaka abstract). In the alternative, it is also a known practice that when the position of the liquid surface in the crucible is judged to be unstable, an alarm goes off (is issued), as taught by Hayakawa (abstract, 0034, 0055, 0065, 0104 and claim 1). Therefore, it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Shuji/Yutaka per teachings of Hayakawa in order to prevent a serious accident during the crystal growth process and provide a safe operation of growing the silicon single crystal (Hayakawa abstract).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Qi whose telephone number is (571)272-3193. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUA QI/Primary Examiner, Art Unit 1714